DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 12-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taubman US Patent No. 8,176,437 (hereafter Taubman) in view of Levchuk et al. US Patent .

References Taubman and Bramhill were cited in the previous office action.

As per claim 1, Taubman teaches the invention substantially as claimed including a method for allocating a system resource to an application, comprising: predicting, by a terminal based on a current status of the terminal, a target application to be used (col 7, line 64-67, col 8, line 1-18, FIG. 3, the prediction module predicts what application will be selected next based on the analyzed inputs (e.g. current location of the user when a folder is selected), and the application that is the most likely to be selected in the selected folder may become the predicted application);
based on a result of the predicting, a system resource required for running the target application (col 2, line 54-67, col 3, line 1-4, col 6, line 46-55, load program code associated with the predicted application’s software and hardware into active memory, thus representing the required resource for the predicted application);
and providing, by the terminal according to a resource allocation request of the target application, the reserved system resource for the target application (col 2, line 54-67, col 3, line 1-4, col 8, line 19-43, launch the already loaded program code (in the memory) for predicted application when application selection command is received, thus the program loaded memory (resource) is provided for the selected application).

However, Levchuk teaches the current status comprises remaining power information (col 5, line 33-67, col 7, line 9-41, col 15, line 56-67, col 19, line 33-67, TPM system monitors residual battery life (current battery power status), and forecast future user actions such as selecting an application to use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Levchuk’s teaching to Taubman’s invention in order to apply pattern recognition algorithms and patter learning algorithms to enhance the management of resources and to manage the power allocation to power consuming devices, and automatically determining the forecasted action from the future task and the future user behavior, which enhances its ability to maximize both the number of apps that can be managed effectively and the efficiency of power usage (col 1, line 46-67, col 6, line 1-11).
Taubman and Levchuk do not explicitly teach reserving, based on a result of the predicting, a system resource required.
However, Bramhill teaches reserving, based on a result of the predicting, a system resource required (col 12, line 63-67, col 13, line 1-21, if the instance has been historically activated within a margin of a particular time (for example, near the start of a workday), an analysis of the historical data may be performed to reserve resources ahead of the activation, thus reserving required resource for the predicted activation of a computing instance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bramhill’s teaching to Taubman and Levchuk’s 

As per claim 2, Taubman, Levchuk and Bramhill teach the method according to claim 1, and Bramhill teaches wherein further comprises: predicting, by the terminal, a use time point of the target application; and wherein the reserving the system resource comprises: reserving, by the terminal, the system resource for the target application before the use time point (col 12, line 63-67, col 13, line 1-21, predict that the instance is activated within a margin of a particular time, then reserve resources ahead of the activation).

As per claim 3, Bramhill teaches wherein further comprises: determining, based on the use time point of the target application, a time point of the reserving the system resource for the target application (col 12, line 63-67, col 13, line 1-21, predict that the instance is activated within a margin of a particular time, then reserve resources ahead of the activation).

As per claim 4, Taubman teaches wherein the predicting, by the terminal, the use time point of the target application comprises: predicting, by the terminal, the use time point of the target application based on a machine learning model, wherein a model parameter of the machine learning model is determined based on historical data of using the target application (col 3, line 14-67, col 4, line 1-67, col 5, line 1-67, FIG. 1, the prediction module accepts one or 

As per claim 12, it is a terminal claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 13, it is a terminal claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 14, it is a terminal claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 15, it is a terminal claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 22, it is a non-transitory computer storage medium claim of claim 1 above, thus it is rejected for the same rationale.


Claim 5, 7, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taubman in view of Levchuk and Bramhill as applied to claim 1 above, and further in view of Apacible et al US Pub 2008/0005736 (hereafter Apacible).

Reference Apacible was cited in the previous office action.

As per claim 5, Taubman, Levchuk and Bramhill teach the method according to claim 4, but they do not explicitly teach wherein the machine learning model comprises an exponential distribution model, the exponential distribution model indicates a probability of using the target application in a target time range, and the target time range is used to determine the use time point. 
However, Apacible teaches the machine learning model comprises an exponential distribution model, the exponential distribution model indicates a probability of using the target application in a target time range, and the target time range is used to determine the use time point (para[0034, 0054], one kind of a probabilistic model that can be used to infer the probability of the next application launch, based on a sequence of observed applications, is a Markov model. Such a model can look back n-steps associated with the system processes, where n is a number that can be varied depending on the available memory; the system continues to look at the top n of all applications being used by a user, and in combination with contextual information such as time of day and day of week).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Apacible’s teaching to Taubman, Levchuk and Bramhill’s invention in order to a management component that manages utilization of a learning and reasoning model based on the bounded memory resource to reduce latency in the system processes and also to optimize prefetching (para[0010-0011]).

As per claim 7, Apacible teaches wherein the machine learning model comprises a hidden Markov model, the hidden Markov model indicates a probability of using the target application in a target discrete time range, and the target discrete time range is used to determine the use time point (para[0034, 0054], one kind of a probabilistic model that can be used to infer the probability of the next application launch, based on a sequence of observed applications, is a Markov model. Such a model can look back n-steps associated with the system processes, where n is a number that can be varied depending on the available memory; the system continues to look at the top n of all applications being used by a user, and in combination with contextual information such as time of day and day of week).

As per claim 16, it is a terminal claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 18, it is a terminal claim of claim 7 above, thus it is rejected for the same rationale.

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taubman in view of Levchuk, Bramhill and Apacible as applied to claim 5 above, and further in view of Bilal et al US Pub 2014/0372356 (hereafter Bilal).

Reference Bilal was cited in the previous office action.

As per claim 6, Taubman, Levchuk, Bramhill and Apacible teach the method according to claim 5, and Apacible teaches predicting, by the terminal, the use time point of the target application based on the exponential distribution model and the model parameter of the exponential distribution model (para[0034, 0054], one kind of a probabilistic model that can be used to infer the probability of the next application launch, based on a sequence of observed applications, is a Markov model. Such a model can look back n-steps associated with the system processes, where n is a number that can be varied depending on the available memory; the system continues to look at the top n of all applications being used by a user, and in combination with contextual information such as time of day and day of week).
Taubman, Levchuk, Bramhill and Apacible do not explicitly teach the predicting, by the terminal, the use time point of the target application comprises: collecting, by the terminal, statistics on an average quantity of use times of the target application in a unit time; determining, by the terminal, a model parameter of the exponential distribution model based on the average quantity of use times.
However, Bilal teaches the predicting, by the terminal, the use time point of the target application comprises: collecting, by the terminal, statistics on an average quantity of use times of the target application in a unit time; determining, by the terminal, a model parameter of the exponential distribution model based on the average quantity of use times (para[0072, 0084], calculate the probability of potential activation comprising a time weighted average of the amount of time the app is running, the time of day in which the app is activated).


As per claim 17, it is a terminal claim of claim 6 above, thus it is rejected for the same rationale.


Claim 8-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taubman in view of Levchuk and Bramhill as applied to claim 1 above, and further in view of Kurtzman et al. US Pub 2015/0256476 (hereafter Kurtzman).
Reference Kurtzman was cited in the previous office action.

As per claim 8, Taubman, Levchuk and Bramhill teach the method according to claim 1, but they do not explicitly teach wherein the reserving the system resource comprises: when current idle system resources do not satisfy a system resource requirement of the target application, releasing, by the terminal, one or more occupied system resources. 
However, Kurtzman teaches wherein the reserving the system resource comprises: when current idle system resources do not satisfy a system resource requirement of the target 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kurtzman’s teaching to Taubman, Levchuk and Bramhill’s invention in order to provide a better memory management techniques to enable today’s mobile devices to concurrently execute multiple processes and that enables a wide variety of multi-tasking scenarios (para[0003-0004]).

As per claim 9, Taubman, Levchuk and Bramhill teach the method according to claim 1, and Taubman teaches wherein the predicting the target application to be used comprises: predicting, by the terminal based on the current status of the terminal, a plurality of target applications to be used; and the reserving the system resource, comprises: collecting statistics on a system resource required by each of the plurality of target applications (col 6, line 46-55, determine what resources are required for the predicted application). 
Taubman, Levchuk and Bramhill do not explicitly teach determining a maximum volume of each type of system resource in system resources required by the plurality of target applications; and reserving each type of system resource for one or more of the plurality of target applications based on types of the system resources and the maximum volume of each type of system resource. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kurtzman’s teaching to Taubman, Levchuk and Bramhill’s invention in order to provide a better memory management techniques to enable today’s mobile devices to concurrently execute multiple processes and that enables a wide variety of multi-tasking scenarios (para[0003-0004]).

As per claim 10, Taubman teaches wherein the types of the system resources comprise at least one of the following resources: a memory resource, a central processing unit (CPU) resource, or an input/output (I/O) resource (col 2, line 54-67, col 3, line 1-4, col 6, line 46-55, load program code associated with the predicted application’s software and hardware into active memory, thus system resources comprise memory resource).

As per claim 19, it is a terminal claim of claim 8 above, thus it is rejected for the same rationale.

As per claim 20, it is a terminal claim of claim 9 above, thus it is rejected for the same rationale.


Claim 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taubman in view of Levchuk and Bramhill as applied to claim 1 above, and further in view of Bilal et al US Pub 2014/0372356 (hereafter Bilal).

As per claim 11, Taubman, Levchuk and Bramhill teach the method according to claim 1, but they do not explicitly teach wherein the predicting the target application to be used comprises: starting, by the terminal, to predict the target application after receiving a foreground-background switching instruction.
However, Bilal teaches the predicting the target application to be used comprises: starting, by the terminal, to predict the target application after receiving a foreground-background switching instruction (para[0110-0113], prediction is triggered when the computer system come out of connected standby state, thus background to foreground switching instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilal’s teaching to Taubman, Levchuk and Bramhill’s invention in order to provide a method of pre-launching applications in a computer system, the applications being likely to be activated by a user from a terminated and/or 

As per claim 21, it is a terminal claim of claim 11 above, thus it is rejected for the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TAMMY E LEE/Primary Examiner, Art Unit 2195